 1

 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 3
                                                                      Apr 01, 2019
 4                                                                        SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    EMMANUEL ROY,
                                                  NO: 2:19-CV-59-RMP
 8                             Petitioner,
                                                  ORDER DENYING PETITIONER’S 28
 9          v.                                    U.S.C. § 2241 AND MOTION FOR
                                                  PRELIMINARY INJUNCTIVE
10    UNITED STATES BUREAU OF                     RELIEF
      PRISONS,
11
                               Respondent.
12

13         BEFORE THE COURT are a petition for habeas corpus pursuant to 21 U.S.C.

14   § 2241, ECF No. 1, and an “emergency request” that the Court interprets as a motion

15   for preliminary injunctive relief, ECF No. 5, both from Petitioner Emmanuel Roy,

16   who represents himself in this matter. The Court has reviewed Mr. Roy’s

17   submissions, ECF Nos. 1, 2, 5, and 8, as well as the response filed by the United

18   States, ECF No. 7; has researched the relevant law; and is fully informed.

19                                    BACKGROUND

20         Mr. Roy was sentenced in the Southern District of New York on December

21   10, 2013, to 87 months on each of five counts of wire fraud or conspiracy to commit

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 1
 1   wire fraud, to run concurrently, to be followed by three years of supervised release.

 2   ECF No. 1 at 5−7. While in BOP custody, Mr. Roy was transferred to a reentry

 3   center (“RRC”) in Spokane, Washington, overseen by BOP’s Seattle Residential

 4   Reentry Management field office. See ECF Nos. 1, 2, and 7. BOP then permitted

 5   Mr. Roy to transfer to home confinement to continue serving his term of

 6   incarceration. Id. Since the filing of the habeas petition, Mr. Roy has been

 7   transferred back to the RRC and then to the Spokane County Jail for an alleged

 8   infraction at the RRC. See ECF No. 7 at 2, n. 1. Mr. Roy’s current release date

 9   from BOP custody is May 29, 2019. ECF No. 1 at 10.

10         Mr. Roy seeks relief through a § 2241 petition from the Bureau of Prisons’

11   (“BOP’s”) administration of his sentence.

12         § 2241 petition based on good-time credits

13         Section 2241 extends habeas jurisdiction to a petitioner who is: (1) “in

14   custody”; and (2) the custody is “in violation of the Constitution or laws or treaties

15   of the United States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490

16   (1989).

17         Mr. Roy asserts that his good-time calculation should be changed to comply

18   with the First Step Act, Public Law 115-391, 132 Stat. 5194, and that with the extra

19   good-time that he should receive, he was eligible for release from BOP custody on

20   January 10, 2019. ECF No. 1.

21

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 2
 1         However, the First Step Act does not yet authorize the relief that Mr. Roy

 2   seeks. The good-time provisions of the First Step Act (“Act”) did not become

 3   effective when the Act took effect on December 21, 2018. The Act amended 18

 4   U.S.C. § 3624(b) to allow a prisoner to earn a maximum of 54 days for each year of

 5   the sentence imposed. See Public Law 115-391, 132 Stat. 5194, § 102. However,

 6   the change will not take effect until the Attorney General completes the “risk and

 7   needs assessment system” required to be completed by 210 days after the Act’s

 8   enactment. Id. at §§101, 102. Therefore, the change in calculation of good-time

 9   credit will not take effect until approximately July 2019. See id.

10         Federal courts are limited under Article III of the United States Constitution to

11   deciding “cases” and “controversies.” One of the rules that ensures that a district

12   court adheres to this requirement is that a claim must be “ripe,” meaning in this

13   context that an administrative decision must be formalized and its effects must be

14   felt in a concrete way by the challenging party. Abbott Laboratories v. Gardner,

15   387 U.S. 136, 148−49 (1967), overruled on other grounds by Califano v. Sanders,

16   430 U.S. 99, 105 (1977). “A claim is not ripe for adjudication if it rests upon

17   contingent future events that may not occur as anticipated, or indeed may not occur

18   at all.” Texas v. United States, 423 U.S. 296, 300 (1998) (internal citations omitted).

19         Because the BOP has no authority to recalculate Mr. Roy’s good-time credit

20   according to the First Step Act until the relevant provisions take effect in

21   approximately July 2019, the question of whether the BOP erred in administering

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 3
 1   Mr. Roy’s sentence on that basis is premature. Accord Nichols v. Burch, 2019 U.S.

 2   Dist. LEXIS 41595, at *4 (D. Ariz. Mar. 12, 2019) (dismissing section 2241 petition

 3   for recalculation of good-time credit as premature because BOP cannot apply good-

 4   time calculations of the First Step Act until approximately July 2019); Shorter v.

 5   Dobbs, 2019 U.S. Dist. LEXIS 13235 at *4 (S.D. Fla. Jan. 25, 2019) (finding

 6   premature a prisoner’s claim of deprivation of good-time credits under the First Step

 7   Act).

 8           There is a further question of whether this Court had jurisdiction over Mr.

 9   Roy’s § 2241 petition at the time that it was filed. To invoke a court’s jurisdiction in

10   a § 2241 case, the petitioner must name the proper respondent, and the district court

11   must have jurisdiction over that respondent. Rumsfeld v. Padilla, 542 U.S. 426

12   (2004). In a “core” habeas case, meaning one challenging “present physical

13   confinement,” the proper respondent is the “immediate custodian,” the individual

14   with the ability to produce the petitioner pursuant to a writ of habeas corpus. Id. at

15   437−39, 443. As a general rule, jurisdiction “lies in only one district: the district of

16   confinement.” Id. at 443.

17           Although Mr. Roy was in BOP custody at the Spokane County Jail as of

18   March 19, 2019, see ECF No. 7 at 2, n. 1, he was in BOP custody through the Seattle

19   Residential Reentry Management field office up until March 8, 2019, while he was

20   serving his term either in home confinement or at the reentry center (“RRC”) in

21   Spokane. The Court does not find it to be clear in the record before it whether Mr.

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 4
 1   Roy is confined pursuant to authority in the Eastern or Western District of

 2   Washington while he has been in BOP custody through the Seattle Residential

 3   Reentry Management field office.

 4           Preliminary Injunctive Relief

 5           In addition, on March 7, 2019, Petitioner filed a motion for a temporary or

 6   preliminary injunction “directing the BOP to keep the status quo with regards to

 7   [his] home confinement.” ECF No. 5. Petitioner asserted in his motion that he had

 8   been returned to RRC and greatly restricted in his allowable activities in “unfair,

 9   illegal, and discriminatory . . . retaliation for filing a 2241 Petition.” Id. By the time

10   that the United States responded on March 19, 2019, Mr. Roy was in the Spokane

11   County Jail pending resolution of an alleged violation of the RRC rules. See ECF

12   No. 7 at 2, n. 1.

13           The standard for issuing either a preliminary injunction or a temporary

14   restraining order requires that the moving party establish: “[1] that he is likely to

15   succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence

16   of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an

17   injunction is in the public interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).

18   Preliminary injunctive relief is an “extraordinary remedy” that may be awarded only

19   upon a “clear showing” that the movant is entitled to such relief. Id. at 22.

20   / / /

21   / / /

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 5
 1         Here, as discussed above, Petitioner has not established the first requisite, that

 2   he is likely to succeed on the merits. Petitioner seeks a recalculation of his good-

 3   time credit and release date based upon a provision that is not yet in effect. In

 4   addition, Petitioner seeks injunctive relief that is different in nature from the section

 5   2241 action seeking to invoke a sentence-shortening procedure. A prisoner who

 6   seeks to challenge the constitutionality of decisions such as suspension of privileges

 7   must proceed through a civil rights claim under Section 1983 or Bivens v. Six

 8   Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See

 9   Perez v. Matavousian, 2018 U.S. Dist. LEXIS 11750 at *2−3 (E.D. Cal. Jan. 24,

10   2018) (citing Boyce v. Ashcroft, 251 F.3d 911, 914 (10th Cir. 2001), vacated on

11   other grounds by Boyce v. Ashcroft, 268 F.3d 953 (10th Cir. 2001)).

12         Finally, and dispositively, Petitioner’s motion is moot because the Court lacks

13   jurisdiction until Petitioner’s petition for habeas relief is ripe, as discussed above.

14         Accordingly, IT IS HEREBY ORDERED:

15         1. Petitioner’s 18 U.S.C. § 2241 petition, ECF No. 1, is DISMISSED

16             without prejudice, for lack of jurisdiction, as unripe.

17         2. Petitioner’s motion for a preliminary injunction, ECF No. 5, is DENIED

18             AS MOOT.

19         3. At this time, Petitioner has not made a substantial showing of the denial of

20             a constitutional right, see 28 U.S.C. § 2253(c)(2), and, therefore, the Court

21             declines to issue a certificate of appealability.

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 6
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order and provide copies to Petitioner and counsel and close this case.

 3         DATED April 1, 2019.

 4
                                               s/ Rosanna Malouf Peterson
 5                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER DENYING PETITIONER’S 28 U.S.C. § 2241 AND MOTION FOR
     PRELIMINARY INJUNCTIVE RELIEF ~ 7
